 FILM & DUBBING PRODUCTIONS583,Film& Dubbing Productions,Inc.andAsociacionPuertorriquenadeArtistasY Tecnicos DelEspectaculo,Petitioner.Case 24-RC-3783March 6, 1970DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn July 24, 1969, the Regional Director forRegion 24 issued his Decision and Order in theabove-entitled proceeding, in which he dismissed thepetition on the ground that the translators sought tobe represented were independent contractors withinthemeaning of Section 2(3) of the National LaborRelationsAct,asamended.Thereafter,inaccordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, thePetitioner filed a timely request for review of theRegionalDirector'sDecision contending that thetranslators are employees. The Employer filed anopposition to the Request for Review.On October 28, 1969, the National LaborRelations Board by telegraphic Order granted therequest for review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issues under review, andmakes the following findings.The Petitioner seeks to represent approximatelyfive individuals who do translation work for theEmployer.The Regional Director, in agreementwith the Employer, found that these individuals areindependent contractors and, accordingly, dismissedthe petition.These five individuals translate film dialogues forthe Employer who in turn supplies the translationstoTelemundo, Inc., for television broadcast. Thetranslator, upon being assigned a film, views thefilm at the Employer's premises so as to acquainthimselfwith the type of film involved and thenumbers and types of dialogues used by the actors.The translator then is given a tape on which he is towrite the translation. This tape has been prepared byan employee of the Employer, called a detector, whoindicates with appropriate markings on the tape thebeginnings and endings of the actors' spoken wordsand whether the words involve open mouth or halfclosedmouthmovements of the actors. Thetranslator's job is to write, with a dark-lead pencil,the translation on the spaces indicated by thedetector'smarkings. This is "adjusting" the actors'dialogue. The translator also fits, i.e., synchronizes,the translations to the actors' mouth movements.The translators do the actual translation work intheir own homes at their own convenience withoutany direct supervision.The completed tape is subjected to an inspectionby the Employer's verifier. The verifier indicateswhat he believes to be errors with respect togrammar,idiomaticexpressions,translation,dialogueadjustment,and synchronization.Thetranslator makes any necessary corrections.Prior to retention of a translator, the Employeradministers a test to determine the translator'sabilities.Translators are paid a fee for each filmtranslated and are free to' accept or reject any joboffered.Translators are also free to work for otheremployers. The Employer makes no deductions forsocial security or income tax and does not provideworkman's compensation insurance. Further, theEmployer can terminate the relationship at anytime.On the basis of the above facts, the RegionalDirector found that the translators are independentcontractors.We disagree.Itiswell established that the existence of anemployment relationship, as opposed to that ofindependent contractor, depends upon whether theprincipalhas retained the right to control themanner and means by which a result is to beaccomplishedby the individual performing theservice.Where the control is limited to the resultsought, the relationship between the individualperforming the service and the principal is that ofindependent contractor. In determining whether anindividual is an employee or independent contractor"allof the incidents of the relationship must beassessedandweighed with no one factor beingdecisive."N.L.R.B. v. United Insurance Co.,390U.S. 254, 258. And while some factors will pointunmistakably to either an independent contractorrelationshiportoanemployee-employerrelationship,other factorsmay be indicative ofneither.Consistentwith this approach we find here,contrarytotheRegionalDirector,'thattheEmployer has retained the right to control themanner and means by which the translators performtheir work. Thus, while the Regional Director foundthat the translators are free to work at their own'Amongthe casescited bythe Regional Director is the Board's decisioninElMundo,Inc ,127NLRB538, involving the predecessor of thisEmployer'sparent corporationThe Board found therethattranslatorswere independent contractorsThe Employercontends that the translators sought in the present caseare the same as those dealt with inElMundo,Inc , supraAssuming theEmployerto becorrectin this contention, an assumption not supported bythe record, the Boardis not thereby precludedfrom again considering thestatus ofthese individuals as it may appear from the present record.Cement Transport Inc,162 NLRB 1261, see alsoChrysler Corporation,173 NLRB No 160 at fn 3, andThe Maxwell Company,164 NLRB 713.The RegionalDirectoralso relies onTwentiethCentury Fox FilmCorp,89NLRB 102 at 112, fn 5,andTwentiethCentury Fox andMovietoneNews. Inc,39 NLRB 579 at581, fn2We findthese twocases inapposite In theformer thepetitioner did not seek to representtranslators,and in the latter the election was directed in an agreed-uponunit which excluded translators181NLRB No. 86 584DECISIONSOF NATIONALLABOR RELATIONS BOARDspeed and convenience, the record makes clear thatthe work performed by the translators is a necessaryand continuous part of the Employer's business.Further each translator is given a fixed day everyweek to submit his or her film for inspection andverification.2In addition,on at least one occasion,the Employer has withheld work where a translatoroverstayed a vacation. The Employer determinesqualificationsof translators and tests prospectivetranslators.Translators are paid fees, as found bythe Regional Director, rather than wages, but thesefees are determined by the Employer and are notsubject to negotiation, and the Employer is also ableto control a translator's earnings by determining thenumber and type of the translator's assignments.Though translatorsarefreetoperform thetranslation at a place other than the Employer'spremises,the translators must initially view the filmand later verify the translation at those premises.And while the translators perform the actual workof translating without contemporaneous supervisionthatwork is circumscribed and controlled by thetape prepared by the Employer's detector and by theinspectionprocedureperformedunderthesupervision of the Employer's verifier. In all these'While translators can and do make arrangements among themselves forsubmitting their tapes for verification the Employer is notifiedWhether ornot the Employer must authorize the schedule change is not clear from thetestimonyHowever, aninter-officememorandum dealing with theschedule states that"any change that may arise because of problems of thetranslator should be consulted directly with the Manager's office"circumstanceswe find that . the translators areemployees. 3Accordingly,we find that a question affectingcommerce exists concerning the representation ofemployees of the Employer within the meaning ofSection 9(c)(1) and Section 2(6) and (7) of the Act.We find that the unit appropriate for the purposesof collectivebargainingwithin themeaning ofSection 9(b) of the Act consists of:All translators employed by the Employer at itsplace of business at El Mundo Building, HatoRey, Puerto Rico, excluding all other employees,administrative personnel, guards and supervisorsas defined in the Act.[Direction of Election S omitted from publication.]3CfJ R Osherenko,73 NLRB 670'The partiesstipulated that, in the event the translators were found to beemployees,a unit limited to translators is appropriate'In order toassure that all eligible voters may have theopportunity tobe informed of the issues in the exerciseof their statutory right to vote, allparties to the election should have access to a listof voters and theiraddresseswhichmay be used to communicatewiththemExcelsiorUnderwearInc, 156 NLRB 1236,NLRB v Wyman-GordonCompany,394 U S 759 Accordingly, it is hereby directedthat an electioneligibility list containing the names and addresses of all the eligiblevoters,mustbe filed by the Employerwith the RegionalDirector for Region 24within 7days of the date of thisDecision on Review and Direction ofElectionThe Regional Director shall make the list availableto all partiesto the electionNo extension of time to file this list shall be granted by theRegionalDirector except inextraordinarycircumstancesFailure tocomplywith this requirement shall be grounds for setting aside the electionwhenever proper objectionsare filed